NATIONWIDE VARIABLE INSURANCE TRUST Neuberger Berman NVIT Multi Cap Opportunities Fund Supplement dated December 29, 2011 to the Summary Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. 1.Effective immediately, Eli M. Salzmann, Managing Director at Neuberger Berman Management LLC, has replaced S. Basu Mullick as the portfolio manager to the Neuberger Berman NVIT Multi Cap Opportunities Fund. 2.The information beneath “Portfolio Management – Portfolio Manager” found on page 3 of the Summary Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service Eli M. Salzmann Managing Director, Neuberger Berman Since 2011 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
